917 F.2d 379
UNITED STATES of America, Appellant,v.David Victor GUTIERREZ, Appellee.
No. 89-1950.
United States Court of Appeals,Eighth Circuit.
Submitted Oct. 10, 1990.Decided Nov. 1, 1990.

Appeal From the United States District Court for the Northern District of Iowa.
Prior report:  8th Cir., 908 F.2d 349.
Before LAY, Chief Judge, HEANEY, Senior Circuit Judge, and McMILLIAN, ARNOLD, JOHN R. GIBSON, FAGG, BOWMAN, WOLLMAN, MAGILL and BEAM, Circuit Judges.

ORDER

1
The judgment of the district court is affirmed by an equally divided court.  Chief Judge Lay, Judges Heaney, McMillian, Arnold, and Beam voted to affirm.  Judges John R. Gibson, Fagg, Bowman, Wollman, and Magill voted to reverse.


2
It is so ordered.